Citation Nr: 0510481	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  00-07 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

1.  Entitlement to an original disability rating in excess of 
10 percent for tarsal tunnel syndrome, left status post 
release.

2.  Entitlement to an effective date earlier than December 
13, 1994, for service connection for tarsal tunnel syndrome, 
left, status post release.

3.  Entitlement to an effective date earlier than December 
13, 1994, for service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel
INTRODUCTION

The veteran served on active duty from November 1978 to May 
1985 and from April 1986 to January 1989.

This appeal arises from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, dated in February 1997, that granted the veteran's 
claim of entitlement to service connection for PTSD.  The RO 
held in abeyance the precise effective date pending review of 
further evidence.  This was accomplished and in a June 1998 
rating decision an effective date of May 1, 1995 for service 
connection of PTSD was established. 

The veteran duly appealed the effective date and case has 
been forwarded to the Board of Veterans' Appeals (Board) for 
appellate review.  The Board remanded the issue that is the 
subject of this decision in October 2003.  Review of the 
actions performed by the RO reveal that the mandate of that 
remand has been fulfilled.  Stegall v. West, 11 Vet. App. 268 
(1998).

In a September 1999 rating decision, the RO revised the 
effective date for service connection of PTSD to December 13, 
1994.  The United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (Court) has held that where a veteran has 
filed a notice of disagreement, a subsequent rating decision 
partially awarding the benefit sought, but less than the 
maximum available benefit, does not abrogate the pending 
appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues of entitlement to an earlier effective date for 
service connection of tarsal tunnel syndrome, left status 
post release, and entitlement to an original disability 
rating greater than 10 percent are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  Service connection for a nervous condition was denied by 
an RO rating action of July 1989.  The veteran's appeal was 
denied by a Board decision dated in April 1993 that was 
affirmed by the Court in July 1995.

3.  The veteran's reopened claim of entitlement to service 
connection for nervous condition was dated December 9, 1994 
and received December 13, 1994.

4.  A private medical report dated in December 1993 that 
showed a diagnosis of PTSD, was received by VA in May 1995.


CONCLUSION OF LAW

The evidence does not support entitlement to an effective 
date earlier than December 13, 1994, for entitlement to 
service connection of PTSD.  38 U.S.C.A. §§ 5107, 5108, 5110 
(West 2002); 38 C.F.R. §§ 3.156, 3.400(q) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  

Subsequent to the Board's October 2003 Remand, in a Precedent 
Opinion dated in December 2003, the VA General Counsel found 
that the duty to notify provisions of 38 U.S.C.A. § 5103 are 
not applicable to issues arising from, or "downstream" 
from, the grant of service connection such as claims for an 
earlier effective date or disagreement with the initial 
rating of a newly service-connected disability.  See Vet. 
Aff. Op. Gen. Couns. Prec. 8-2003, VAOPGCPREC 8-2003, 2003.  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board. 38 U.S.C.A. § 7104(c) (West 2002).

Regardless, in numerous correspondence since the initial June 
1998 rating decision, but most recently and specifically in a 
March 2004 letter, the AMC/RO has notified the veteran of the 
information and evidence needed to substantiate and complete 
her claim, and of what part of that evidence was to be 
provided by her and what part VA would attempt to obtain for 
her.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  This letter also contained language in 
effect advising the veteran to submit or identify any 
evidence that she believed would help the RO decide her 
claim.  See Pelegrini v. Principi, 18 Vet. App. 413 (2004), 
cf. VA O.G.C. Prec. Op. No. 1-2004.

Here, the Board acknowledges that the March 2004 VCAA notice 
was provided to the veteran long after the initial 
adjudication of her claim in February 1997 and June 1998 .  
The Court has expressed the view that a claimant is entitled 
to VCAA notice prior to initial adjudication of the claim.  
Pelegrini, 18 Vet. App. at 420-421.  In this case, however, 
it is obvious that the RO could not have provided the VCAA 
notice prior to the initial adjudication because that 
adjudication took place more than two years prior to the 
enactment of the VCAA and the promulgation of its 
implementing regulations.

Regardless, the Board finds that the veteran was not 
prejudiced by the post-initial adjudication VCAA 
notification.  Throughout the course of this longstanding 
appeal, the veteran has been repeatedly advised of the 
evidence of record and the applicable rating criteria.  She 
has continued to submit or identify additional evidence in 
support of her appeal and that evidence was duly considered 
by the AMC/RO.  Indeed, in the December 2004 Supplemental 
Statement of the Case, the RO indicated that it had again 
reviewed the veteran's claims folders in their entirety.  
Thus, the Board finds that the veteran received the same 
benefit of the RO's full consideration of the all the 
evidence of record, as she would have received had she 
received the VCAA notice prior to initial adjudication.  
Moreover, the Board notes that the effective date of any 
award based on additional evidence would have been fixed in 
accordance with the claim that was the subject of the initial 
adjudication.  38 C.F.R. § 3.156(b) (2004) (new and material 
evidence received prior to the expiration of the appeal 
period, or prior to the appellate decision, if a timely 
appeal has been filed, will be considered as having been 
filed with the claim, which was pending at the beginning of 
the appeal period); see also 38 C.F.R. § 3.400(q)(1) (2004) 
(providing that when new and material evidence is received 
within the appeal period, the effective date will be set as 
if the prior denial had not been made).  For the reasons set 
forth above, the Board finds that VA has fully satisfied its 
notification duties to the veteran and that she has not been 
prejudiced by any post-initial adjudication notification.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board finds that VA has also fulfilled its duty to assist 
the veteran in obtaining evidence needed to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  Initially, the Board notes that the issue currently 
before the Board is based upon the state of the evidence as 
it existed over ten years ago, further development of new 
evidence beyond identification of evidence constructively in 
the record, see Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992), would be irrelevant in this instance.  There are no 
such records identified in the veteran's claims folder.  
Consistent with the duty to assist, the Board remanded the 
matter in October 2003.  The RO has complied with the Board's 
remand instructions.  Stegall v. West, 11 Vet. App. 268 
(1998).  It is also noted that the veteran's service 
department medical records are on file, as are relevant post-
service clinical records.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(1) - (3) (2004).  There is no 
indication of outstanding records, nor is there a need for 
another VA medical opinion, given the thoroughness of the 
examination reports currently of record and the nature of the 
issue currently under appellate consideration.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  For 
all the foregoing reasons, the Board concludes that VA's 
duties to assist the veteran have also been fulfilled.

Earlier Effective Date for Service Connection - Law and 
Regulation

Unless otherwise provided, the effective date of an award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2004).

The effective date of an award of disability compensation 
based on new and material evidence received after a final 
disallowance shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later. 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(q)(1)(ii).  The effective date of 
an award of disability compensation based on a reopened claim 
under the provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 
3.160(e) shall be the date of receipt of the claim or the 
date entitlement arose, whichever is later. 38 C.F.R. 
§ 3.400(r).

The RO has assigned an effective date of December 13, 1994, 
for the award of service connection for the veteran's PTSD.  
As explained below, the date corresponds with the receipt of 
a statement by the veteran requesting to reopen the 
previously denied claim of entitlement to service connection.  
The veteran contends that she is entitled to retroactive 
benefits for PTSD from the date of separation from active 
service.  

Factual Background

Review of the veteran's service medical records reveals that 
the veteran had been referred on a few occasions for an 
evaluation of her mental health status.  The report of the 
medical examination conducted in April 1987 reflects that the 
veteran reported receiving counseling due to her divorce and 
because of stress.  Her mental status was evaluated as 
normal.  Later that month, the veteran was evaluated because 
of inappropriate conversation and complaints that seemed to 
suggest some paranoid delusions.  Psychological testing was 
normal.  Her mental status appeared to be normal, although 
some anxiety was described.  A February 1988 note indicates 
that the veteran was advised to seek evaluation for emotional 
problems.

Several military police reports have been added to the 
veteran's claims folder that indicate she was the victim of 
sexual harassment in August and September 1988.

In November 1988, the veteran was hospitalized, describing 
multiple psychological stressors.  She reported that she was 
admitted "to prevent her from having a nervous breakdown."  
A November 1988 record from Darnell Army Hospital shows the 
veteran had ineffective coping skills related to unresolved 
grief, unit problems, and a sexual assault that occurred in 
Korea.  The report indicates that she was in a sexual abuse 
support group.  The veteran has indicated that she was unable 
to talk about her problems in this group setting.

A mental status evaluation was remarkable for decreased 
judgment and insight with some confusion.  The veteran 
reported decreased sleep and a weight gain, and described 
identity issues.  During the course of her hospitalization, 
she exhibited episodes of intense, inappropriate rage and 
appeared to be anxious.  She was discharged in December 1988 
with a diagnosis of borderline personality disorder.  No Axis 
I diagnosis was recorded.  During her hospital stay, a 
psychiatrist recommended that she be separated from the 
military because of this condition.

The veteran was honorably discharged from service in January 
1989.  A notation on her DD214 indicates the reason for 
separation was "Personality Disorder."  Review of a 
multitude of documents submitted by the veteran indicates 
that she had an exemplary service record and received high 
marks on evaluations of her superiors.

The veteran filed a claim of entitlement to service 
connection for "Disorder under Stress" in January 1989, 
upon her separation from service. 

Service connection for a nervous condition was denied because 
the veteran had been diagnosed in service and at a June 1989 
VA psychiatric examination as suffering from a personality 
disorder that could not be service connected.

In May 1991 the Board remanded her appeal to obtain complete 
service medical records and a psychiatric evaluation.  At the 
October 1991 VA psychiatric examination, she was diagnosed 
with substance use disorder, recovered, and mixed personality 
disorder.  

In April 1993, the Board denied the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder because the preponderance of the evidence did not 
show a current diagnosis of a psychiatric disorder that was 
considered a disability for purposes of service connection.  
The only mental disorder shown in service had been diagnosed 
as borderline personality disorder and VA examination 
subsequent to service had not revealed any other "Axis I" 
disorders.  

The veteran appealed the Board's decision to the Court.  In 
an unpublished memorandum decision, dated in July 1995, the 
Court summarily affirmed the April 1993 Board decision.

Clear and Unmistakable Error

When a determination of the agency of original jurisdiction 
(i.e., the RO) is affirmed by the Board, such a determination 
is subsumed by the final appellate decision.  See 38 C.F.R. 
§ 20.1104 (2004).

The Board notes that the RO's July 1989 rating decision was 
subsumed by the Board's April 1993 decision, and is not 
subject to revision based on clear and unmistakable error.  
See Manning v. Principi, 16 Vet. App. 534, 540-41 (2002); see 
also 38 C.F.R. § 20.1104 (2004).  If the veteran wishes to 
challenge the April 1993 Board decision on the grounds of 
clear and unmistakable error, she must do so by filing a 
motion with the Board, using correct procedure.

Prior to November 21, 1997, a claimant was precluded by law 
from collaterally attacking a prior final Board decision by 
alleging CUE in either the Board's decision or in a rating 
decision that was subsumed in that decision.  Smith v. Brown, 
35 F.3d 1516 (Fed. Cir. 1994).  Such challenges, however, 
have been permitted since November 21, 1997, the date of 
enactment of Pub. L. No. 105-111, 111 Stat. 2271. The 
statutory authority for the revision of Board decisions on 
the basis of CUE granted by Public Law No. 105-111 is found 
in 38 U.S.C.A. §§ 5109A(a) and 7111 (West 2002) which 
codified, without substantive change, the existing 
regulation, 38 C.F.R. § 3.105(a), providing for revision of 
RO decisions on the basis of CUE.  Donovan v. West, 158 F.3d 
1377 (Fed. Cir. 1998); Dittrich v. West, 163 F.3d 1349, 1352 
(Fed Cir. 1998).

The Board has original jurisdiction to determine whether CUE 
exists in a prior final Board decision. Such review may be 
initiated by the Board on its own motion or, as is the case 
in the current matter, by a party to the decision. 38 C.F.R. 
§ 20.1400 (2004).  Based upon the summary affirmance by the 
Court in July 1995, the Board declines to review the April 
1993 Board decision on its own motion.

Earlier Effective Date

Review of the veteran's claims folder subsequent to the April 
1993 Board decision reveals that in December 1993, D.R., a 
therapist with a sexual assault clinic, completed an 
insurance form that indicated a diagnosis, based upon 
clinical interviews, of adjustment disorder and PTSD.  These 
diagnoses were caused by difficulty adjusting to civilian 
life and multiple rapes.

It appears from the Court's decision that the veteran 
included a copy of this document with her informal brief 
filed with the Court.  This evidence, as the Court notes, was 
not before the Board in April 1993.

It is difficult to ascertain when the veteran first provided 
a copy of the insurance form to the VA.  The veteran filed an 
informal claim, i.e. not on an official VA claim form, dated 
on December 9, 1994.  On page nine of the fourteen page 
handwritten letter, the veteran references Mutual Grounds as 
supporting a diagnosis of PTSD.  In May 1995, the veteran 
filed a formal claim for service connection and included a 
copy of the December 1993 insurance claim form.  

In May 1995, the RO requested copies of treatment records 
directly from Mutual Grounds.  In June 1995, Mutual Grounds 
replied with a letter referencing another veteran's treatment 
and diagnosis.  The therapist with Mutual Grounds 
subsequently confirmed the date of the insurance claim form 
was December 1993.

Review of the veteran's VA treatment records prior to 
December 1994 does not reveal a diagnosis of PTSD.  Review of 
VA treatment records indicates therapy on an outpatient basis 
for "adjustment difficulties."

The veteran's claim of service connection for PTSD was 
initially denied based on the lack of new and material 
evidence to reopen the claim in October 1995.  As noted 
above, following further evidentiary development the claim 
was granted in February 1997.

Analysis

Based upon the Board's review of the veteran's claims folder, 
the earliest date of receipt of evidence showing a diagnosis 
of PTSD is May 1995.  The Board notes that private medical 
records are not constructively in the record, as opposed to 
VA medical records.  Therefore, although dated in December 
1993 or earlier, the date of receipt controls any effective 
date based upon the new evidence.

The veteran submitted her informal claim to reopen in 
December 1994.  Therefore, pursuant to 38 C.F.R. § 3.400 
(q)(1)(ii) (2000), the effective date can be no earlier than 
that date.  The Board notes that the day within December of 
receipt was not stamped on the veteran's informal claim.  The 
date it was written was December 9, 1994.  It appears the RO 
assumed receipt of the informal claim three business days 
later, on December 13, 1994.  The specific date of receipt is 
largely irrelevant given that benefits are paid beginning the 
first of the month following the date of entitlement, in this 
instance January 1995.

However, pursuant to 38 C.F.R. § 3.400(q) the effective date 
should be the later of two dates - either the date of receipt 
of claim in December 1994 or the date of the receipt of the 
new and material evidence that provides the evidence 
necessary to 
grant the veteran's claim, in May 1995.  The Board finds that 
the appropriate date under 3.400(q) is May 1995, as it is the 
later date.

The Board notes that the RO has incorrectly assigned the 
earlier December 14, 1994 effective date for service 
connection.  However, this error is harmless to the veteran 
because the evidence did not support the veteran's claim of 
service connection until May 1995, the veteran's effective 
date is currently earlier than that supported by the 
evidence.

Accordingly, the Board finds that the evidence does not 
support entitlement to an effective date earlier than 
December 13, 1994, for service connection of the veteran's 
PTSD.  38 U.S.C.A. §§ 5107, 5108, 5110; 38 C.F.R. §§ 3.156, 
3.400(q) 
(2004).

The Board is appreciative of the veteran's desire to 
establish service connection for her PTSD dating to her 
separation from service.  Review of her submissions indicates 
that she believes that she was poorly served by the military 
in addressing her complaints of sexual assault and harassment 
given her record of nine years of honorable service.  The 
Board must emphasize that the laws and regulations concerning 
claims for VA benefits govern its decision and in some 
instances may prohibit action that might otherwise be 
considered equitable.

The veteran has submitted voluminous information regarding 
her perceived misdiagnosis of her PTSD during active service.  
While the symptoms of PTSD may have been present during 
service the first evidence of a diagnosis of PTSD submitted 
to reopen and support her claim of PTSD was received in May 
1995.  While it may be clear to the veteran in hindsight that 
the PTSD was misdiagnosed, the Board is not free to 
reinterpret the signs and symptoms shown in service on its 
own, but must rely upon competent medical evidence.  It is 
now well settled that in its decisions, the Board may not 
rely upon its own unsubstantiated medical opinion. Allday v. 
Brown, 7 Vet. App. 517 (1995); Traut v. Brown, 6 Vet. App. 
495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Finally, the Board notes that the veteran requests that her 
DD Form 214 be amended to remove the reference to Borderline 
Personality Disorder.  The Board notes that such a remedy is 
not within the jurisdiction of the Board.  Any such request 
should be made to the appropriate agency of the service 
department.


ORDER

Entitlement to an effective date earlier than December 13, 
1994, for a grant of service connection for PTSD is denied.


REMAND

Review of the veteran's claims folder indicates that service 
connection for tarsal tunnel syndrome was established by the 
Board's decision dated in October 2003.  Pursuant to that 
decision, in a February 2004 rating action the AMC assigned a 
10 percent disability rating and set an effective date of 
service connection of December 13, 1994.

In April 2004, the veteran submitted a notice of disagreement 
regarding the effective date of December 13, 1994 and the 10 
percent disability rating.  The evidence of record does not 
reflect that a statement of the case has been issued in 
response to the veteran's notice of disagreement, pursuant to 
38 C.F.R. § 19.26 (2004).

The Court has indicated that in procedural situations such as 
this the proper action is to remand the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 
408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 
(1996); VAOPGCPREC 16-92.  These issues should be returned to 
the Board after issuance of the SOC only if perfected by the 
filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 
130.

Accordingly, the case is REMANDED for the following:

The AMC/RO should issue a statement of 
the case pursuant to receipt in April 
2004 of a timely notice of disagreement 
as to the February 2004 rating action 
establishing December 13, 1994 as the 
effective date of service connection and 
a 10 percent disability rating for tarsal 
tunnel syndrome.  The veteran should be 
informed that she must file a timely and 
adequate substantive appeal in order to 
perfect these issues to the Board. See 
38 C.F.R. §§ 20.200, 20.202, and 
20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  If so, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


